Citation Nr: 1738399	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  06-17 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right hip condition.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to an increased rating for residuals of right knee medial meniscectomy, currently evaluated as 20 percent disabling.



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1965 to April 1969.

The matter on appeal come to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO granted service connection for a right hip and low back disorders; initial 10 percent and noncompensable (low back) evaluations were assigned, effective February 9, 2005--the date VA received the Veteran's original claim for compensation for the above-cited disabilities.  The RO also continued a 10 percent rating assigned to the service-connected right knee disability.  The Veteran appealed the initial and increased ratings assigned to his right hip, low back and right knee disabilities to the Board. 

By a May 2006 rating action, the RO assigned initial 20 percent disability ratings to the service-connected low back and right knee disabilities, effective February 9, 2005.  Because the increase in the evaluation of the Veteran's low back and right knee disabilities do not represent the maximum ratings available for these disabilities, the Veteran's initial and increased evaluation claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the issues with respect to the above-cited disabilities as those reflected on the title page. 

During the course of the appeal, separate 10 percent ratings were assigned for limitation of flexion and limitation of extension of the right knee.  There has been no disagreement with these separate ratings, nor have those matters been the subject of a statement of the case.  As such, the appeal is limited to the initial and increased evaluation issues set forth on the title page.

In March and September 2009, the Board remanded the case to the RO/Appeals Management Center (AMC) in Washington, DC to have the RO schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  In March 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims files.  Thereafter, the Board remanded the claims in April 2011 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the Veteran's appealed disabilities, VA last provided examinations to determine their current (then) severity in December 2014.  Another right knee examination was conducted in May 2016.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2016).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The December 2014 and May 2016 VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran. 

2.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee, right hip, and lumbar spine disorders.  The electronic record should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaires.  

The examiner must test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


